Citation Nr: 1546720	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post bilateral cerebellar infarcts secondary to vertebral artery dissection.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976, from January 1983 to December 1992, and from September 2010 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an initial noncompensable rating was assigned in the March 2013 rating decision on appeal.  In a March 2014 rating decision, the evaluation was increased to 10 percent based on a finding of clear an unmistakable error in not assigning the minimum 10 percent rating.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2015.  The record was held open for 30 days for the submission of additional evidence.  Subsequently, the Veteran submitted additional evidence and waived initial RO review.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for service-connected residuals of status post bilateral cerebellar infarcts secondary to vertebral artery dissection.  The Board finds that further development is warranted for a determination.  

At the September 2015 Board hearing, the Veteran stated that he has been unable to obtain medical re-certification in association with pilot privileges through the Federal Aviation Administration (FAA) due to residual cognitive impairment after his stroke.  He submitted a May 2015 letter from the FAA to this effect.  VA's duty to assist includes obtaining records as they are potentially relevant to the claim.  Any relevant records from this agency should be obtained.

In addition, the Board notes that the Veteran's residuals of status post bilateral cerebellar infarcts secondary to vertebral artery dissection have been assigned the minimum 10 percent rating under Diagnostic Code 8007 pertaining to embolis of the brain vessels.  See 38 C.F.R. § 4.124a.  The rating was based on the October 2013 VA examination report reflecting decreased temperature sensation and loss of pain in the left leg and minimal functional impairment.  Memory, attention, concentration and executive functions were noted to appear intact.

At the September 2015 Board hearing, the Veteran testified that in addition to residual memory loss and fatigue, symptoms in his left lower extremity are at least moderate, with not only numbness to the leg but also a burning sensation that increases in severity as the day progresses to a point of feeling as if it is on fire by nighttime, extending from the groin to the foot.  The evidence of record clearly raises a question as to the current severity of the Veteran's residuals of status post bilateral cerebellar infarcts secondary to vertebral artery dissection.  As such, the Board finds that this matter must be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected residuals of status post bilateral cerebellar infarcts secondary to vertebral artery dissection.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain relevant records from the FAA in association with the Veteran's application for re-certification of pilot privileges.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records, since April 2014.

3.  After completion of the above, schedule the Veteran for an evaluation with a suitably qualified VA examiner for the purpose of ascertaining the Veteran's current level of disability due to residuals of status post bilateral cerebellar infarcts secondary to vertebral artery dissection.  Specifically, the examiner should identify all of the Veteran's symptoms attributable to this disability and assess their severity, including any mental disturbance, to include memory loss, sensory disturbance, fatigue and/or left lower extremity problems.

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal, to include consideration of whether separate ratings are warranted for residuals other than the left lower extremity impairment, including cognitive impairment and/or fatigue.  If the benefit sought remains denied, issue a supplemental statement of the case that addresses all of the residuals of the disability on appeal and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

